Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 11/10/20 has been received and entered. Application No. 16/157,143 of which claims 6, 8-9, and 24 have been canceled and claims 28-29 are added.  Claims 1-5, 7, 10-23 and 25-29 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered. 
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-5, 7, 10-23 and 25-29 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:


Claims 1-5, 7, 10-23 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite one or more diocards utilizing systems function to define individual idea as a whole or can be broken into parts, diocards utilizing relationships function to define individual idea as a whole or can be broken into parts, diocards utilizing perspectives function to define individual idea as a point having a view with one or more different ideas. The claims fall into the group of certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because the claims merely recite the abstract idea of organizing human activity for utilizing various functions to define an idea without any practical application. Claims 1, 16, and 26 merely links the abstract idea to managing relationships and functions to define ideas and does not integrate it into a specific practical application. Additional elements integrating the limitations into a specific practical application would overcome the rejection.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to merely generic computer components and an implementation of the algorithm on a computer. As an ordered combination, the claims amount to the abstract idea without significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7 and 10-23, 25, 26, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shum (U.S. PGPub 2014/0172864) in view of Monroe et al. (U.S. PGPub 2012/0324347; hereinafter “Monroe”) and further in view of 
Jones (U.S. PGPub 2009/0282369).
As per claim 1, Shum discloses a system of mapping and transforming data, comprising:
one or more diocards, each diocard representing an individual idea; (See Fig. 13A, paras. 147 and 151, wherein a visual map that is linked to various health-related items (analogous to diocards), such as diet and intake, medication, general wellness, etc. is disclosed; as taught by Shum.)
and having a function consisting of a systems function; and
 (See Figs. 5A-5B, para. 100, wherein the items in visual map in which “all bear some relationship to each other or topic 510 related to cloud computing, other topics or whole categories of subject matter may be presented in the display for access by the user based on criteria” is disclosed; as taught by Shum.)
and enable users to create a relational diocard representing a single relationship between one or more diocards. (See Fig. 7, paras. 75-78, wherein a visual graphical user interface that enables creation of visual map is disclosed, also See Figs. 5A-5B, para. 100, wherein the items in visual map in which “all bear some relationship to each other or topic 510 related to cloud computing, other topics or whole categories of subject matter may be presented in the display for access by the user based on criteria” is disclosed; as taught by Shum.)
However, Shum fails to disclose having a group of functions consisting of a distinctions function, a relationships function, and a perspectives function; and a first map comprised of the one or more diocards, the group of primary functions governing user interaction with respect to every diocard and at any position on the first map; wherein one or more utilizing the distinctions function define the individual idea by attributes the individual idea is comprised of and by non-attributes the individual idea is not comprised of; wherein one or more diocards utilizing the relationships function define the individual idea as having a relationship with one or more different ideas; and wherein one or more diocards utilzing the perspectives function define the individual idea as a point having a view with respect to one or more different ideas.
 (See Fig. 2, para. 38, 57-58, wherein a visual knowledge map that captures a relational analysis of items of information to determine relationships to existing topics is disclosed; as taught by Monroe.)
wherein one or more utilizing the distinctions function define the individual idea by attributes the individual idea is comprised of and by non-attributes the individual idea is not comprised of; (See paras. 82-84, wherein utilization of metadata and non-metadata are disclosed; as taught by Monroe.)
wherein one or more diocards utilizing the relationships function define the individual idea as having a relationship with one or more different ideas; (See Fig. 2, para. 38, 57-58, wherein a visual knowledge map that captures a relational analysis of items of information to determine relationships to existing topics is disclosed; as taught by Monroe.)
and wherein one or more diocards utilzing the perspectives function define the individual idea as a point having a view with respect to one or more different ideas. (See para. 75, wherein different perspectives to understand subject’s knowledge objects in relation to other subjects is disclosed; as taught by Monroe.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Monroe teachings in the Shum system. Skilled artisan would have been motivated to incorporate 
However, the combination and Shum and Monroe fails to disclose a fractal system; at least one of the one or more diocards being a proxy for a second map comprised of at least one diocard and being expandable into the second map; wherein the system is fractal across scale such that: at any level of scale and in any position on the map the four fractal functions govern user interaction; each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; and a user can zoom in indefinitely to view finer details within an individual idea or diocard.
On the other hand, Jones teaches a fractal system; (See Fig. 5, para. 113, wherein Stepinski triangle of fractal object is disclosed; as taught by Jones.)
at least one of the one or more diocards being a proxy for a second map comprised of at least one diocard and being expandable into the second map; (See para. 154, wherein the Quantum Matrix as a proxy is disclosed, also See Figs. 43 and 76-79, wherein expandable features are disclosed; as taught by Jones.)
wherein the system is fractal across scale such that: at any level of scale and in any position on the map the four fractal functions govern user interaction; (See Fig. 5, para. 113, wherein Stepinski triangle of fractal object is disclosed, also See Figs. 75-80 and 84, wherein various functions for user interactions are disclosed, also See para. 120, wherein user interactions in Quantum Matrix view using control objects are disclosed; as taught by Jones.)
each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; (See paras. 88 and 120, wherein user can create new Qubes and user interactions in Quantum Matrix view using control objects are disclosed; as taught by Jones.)
and a user can zoom in indefinitely to view finer details within an individual idea or diocard. (See Figs. 2 and 80, wherein zoom controls are disclosed; as taught by Jones.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Jones teachings in the combination of Shum and Monroe system. Skilled artisan would have been motivated to incorporate a method for muulti-dimensional organization, management, and manipulation of remote data taught by Jones in the combination of Shum and Monroe system.  In addition, both of the references (Shum, Monroe, and Jones) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, entity relationship models, visual data presentation and browsing structured data.  This close relation between both of the references highly suggests an expectation of success.

claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum and Jones fails to disclose wherein one or more diocards utilizing the distinctions function defines a first individual idea represented by a first diocard as not being comprised of attributes of a second individual idea represented by a second diocard. 
On the other hand, Monroe teaches wherein one or more diocards utilizing the distinctions function defines a first individual idea represented by a first diocard as not being comprised of attributes of a second individual idea represented by a second diocard. (See paras. 82-84, wherein utilization of metadata and non-metadata are disclosed; as taught by Monroe.)
See claim 1 for motivation above.

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein one or more diocards utilizing the systems function enable users to break a parent diocard into one or more child diocards, the one or more child diocards being part of a whole represented by the parent diocard. (See para. 60, wherein conceptual access to repository in hierarchical level for selection by the user is disclosed, also See paras. 102-103 and 109, wherein sub-context and context hierarchy (analogous to parent and child diocards) of a visual map is disclosed; as taught by Shum.)

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein one or more (See Figs. 5A-5B, para. 100, wherein a group related to sub-context level (analogous to child diocards into a group) in visual map in which “Visual nodes 520-527 may be visually expanded individually or as a group to show additional detail related to a sub-context level or particularly chosen context or conceptual relationship… …” is disclosed; as taught by Shum.)

As per claim 5, the rejection of claim 3 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein one or more diocards utilizing the systems function enable users to create various layouts such that the one or more child diocards appear with the parent diocard. (See paras. 76 and 146-147, wherein a layout for visual map as a feature in a user interface for managing various health-related items is disclosed; as taught by Shum.)

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein one or more diocards utilzing the perspectives function enable users to create a first diocard having a perspective with respect to one or more second diocards. (See para. 53, wherein managing and organizing information and content that “reflect categorization/classification schemas…, along with perspectives of the author of the schema…” is disclosed, also See para. 54, wherein context topology of a visual map to reflect personalization of perspective is disclosed, also See para. 63, wherein schema organization of a visual map to topic of interest with respect to features, such as individual or groups of persons that have perspectives is disclosed, also See paras. 19 and 23-24, wherein schema, metadata and metadata relationships to define the content and context with the respective visual map is disclosed; as taught by Shum.)

As per claim 10, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the first map is scaled and nested to maintain readability, and readability is preserved when zooming out. (See Fig. 6B, paras. 81, 192 and Appendix, wherein zoomable navigation feature is disclosed; as taught by Shum.)

As per claim 11, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the first map is compressible by collapsing the one or more diocards based on one or more of: hierarchy and perspective. (See paras. 123-125, wherein expandable of nodes and subnodes is disclosed, also See para. 60, wherein conceptual access to repository in hierarchical level for selection by the user is disclosed, also See paras. 102-103 and 109, wherein sub-context and context hierarchy of a visual map is disclosed; as taught by Shum.)

As per claim 12, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the first map (See para. 156 and 166, wherein method of recommending actions in relation to user health status is disclosed; as taught by Shum.)

As per claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the first map creates one or more meta-level structures for organizing the first map or the one or more diocards into at least one macro-structure. (See Figs. 5A-5B, para. 100, wherein a group related to sub-context level (analogous to child diocards into a group) in visual map in which “Visual nodes 520-527 may be visually expanded individually or as a group to show additional detail related to a sub-context level or particularly chosen context or conceptual relationship… …” is disclosed, also See paras. 16 and 60, wherein metadata relationships and conceptual access to repository in hierarchical level for selection by the user is disclosed, also See paras. 102-103 and 109, wherein sub-context and context hierarchy of a visual map is disclosed; as taught by Shum.)

As per claim 14, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the first map enables generation of one or more cognitive jigs. (See para. 54, wherein utilizing of curators in shaping and reshaping of the context topology using ‘drag-and-drop’ mechanisms is disclosed, also See para. 78, wherein drag and drop feature in creating and construction of a map is disclosed; as taught by Shum.)

As per claim 15, the rejection of claim 1 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the first map synthesizes behavior of users to directly yield a knowledgebase. (See para. 166, wherein timeline features in providing reminders and prompting to read articles, to exercise or adapt behavior on certain activities is disclosed, also See para. 188, wherein providing features, such as educating and assisting in behavior modification for health driven lifestyle management is disclosed; as taught by Shum.)

As per claim 16, Shum discloses a method of collaboratively manipulating and sharing ideas, comprising:
creating one or more diocards, each diocard representing an individual idea and having a group of functions consisting essentially of a systems function; (See para. 64, wherein creating a visual map and its features are disclosed, also See Fig. 13A, paras. 147 and 151, wherein a visual map that is linked to various health-related items (analogous to diocards), such as diet and intake, medication, general wellness, etc. is disclosed, also See paras. 76-77 and 149, wherein method of managing items (analogous to diocards) by a user is disclosed; as taught by Shum.)
creating a first map comprised of the one or more diocards; (See para. 64, wherein creating a visual map and its features are disclosed, also See paras. 76-77 and 149, wherein method of managing items (analogous to diocards) by a user is disclosed; as taught by Shum.)
and sharing between at least two users one or more of: the individual idea, one or more diocards, the map, a template of the map, or a library of maps; (See Fig. 6B, paras. 121-122, wherein sharing of post information in a collaborative setting using a visual map is disclosed; as taught by Shum.)
wherein one or more diocards utilizing the systems function define the individual idea as part of a whole or a whole that can be broken into parts; (See Figs. 5A-5B, para. 100, wherein the items in visual map in which “all bear some relationship to each other or topic 510 related to cloud computing, other topics or whole categories of subject matter may be presented in the display for access by the user based on criteria” is disclosed; as taught by Shum.)
and enable users to create a relational diocard representing a single relationship between one or more diocards. (See Fig. 7, paras. 75-78, wherein a visual graphical user interface that enables creation of visual map is disclosed, also See Figs. 5A-5B, para. 100, wherein the items in visual map in which “all bear some relationship to each other or topic 510 related to cloud computing, other topics or whole categories of subject matter may be presented in the display for access by the user based on criteria” is disclosed; as taught by Shum.)
However, Shum fails to disclose having a group of functions consisting essentially of a distinctions function, a relationships function, and a perspectives function; and the group of primary functions governing user interaction with respect to every diocard and at any position on the first map; wherein one or more diocards 
On the other hand, Monroe teaches having a group of functions consisting essentially of a distinctions function, a relationships function, and a perspectives function; and the group of primary functions governing user interaction with respect to every diocard and at any position on the first map; (See Fig. 2, para. 38, 57-58, wherein a visual knowledge map that captures a relational analysis of items of information to determine relationships to existing topics is disclosed; as taught by Monroe.)
wherein one or more diocards utilizing the distinctions function define the individual idea by attributes the individual idea is comprised of and by non-attributes the individual idea is not comprised of; (See paras. 82-84, wherein utilization of metadata and non-metadata are disclosed; as taught by Monroe.)
wherein one or more diocards utilizing the relationships function define the individual idea as having a relationship with one or more different ideas; (See Fig. 2, para. 38, 57-58, wherein a visual knowledge map that captures a relational analysis of items of information to determine relationships to existing topics is disclosed; as taught by Monroe.)
 (See para. 75, wherein different perspectives to understand subject’s knowledge objects in relation to other subjects is disclosed; as taught by Monroe.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Monroe teachings in the Shum system. Skilled artisan would have been motivated to incorporate a method for parsing, searching and formatting of text input for visual mapping of knowledge information taught by Monroe to manage data from a variety of sources and organize in a platform that is context aware in the Shum system.  In addition, both of the references (Shum and Monroe) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, entity relationship models, visual data presentation and browsing structured data.  This close relation between both of the references highly suggests an expectation of success.
However, the combination and Shum and Monroe fails to disclose a fractal method, at least one of the one or more diocards being a proxy for a second map comprised of at least one diocard and being expandable into the second map; wherein the method is fractal across scale such that: at any level of scale and in any position on the map the four fractal functions govern user interaction; each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; and a user can zoom in indefinitely to view finer details within an individual idea or diocard.
(See Fig. 5, para. 113, wherein Stepinski triangle of fractal object is disclosed; as taught by Jones.)
at least one of the one or more diocards being a proxy for a second map comprised of at least one diocard and being expandable into the second map; (See para. 154, wherein the Quantum Matrix as a proxy is disclosed, also See Figs. 43 and 76-79, wherein expandable features are disclosed; as taught by Jones.)
wherein the method is fractal across scale such that: at any level of scale and in any position on the map the four fractal functions govern user interaction; (See Fig. 5, para. 113, wherein Stepinski triangle of fractal object is disclosed, also See Figs. 75-80 and 84, wherein various functions for user interactions are disclosed, also See para. 120, wherein user interactions in Quantum Matrix view using control objects are disclosed; as taught by Jones.)
each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; (See paras. 88 and 120, wherein user can create new Qubes and user interactions in Quantum Matrix view using control objects are disclosed; as taught by Jones.)
and a user can zoom in indefinitely to view finer details within an individual idea or diocard. (See Figs. 2 and 80, wherein zoom controls are disclosed; as taught by Jones.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Jones teachings in the combination of Shum and Monroe system. Skilled artisan would have 

As per claim 17, the rejection of claim 16 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the shared individual idea is modified by another user. (See para. 184, wherein permitting other users to comment or indicate a response, provide feedback is disclosed, also See para. 132, wherein automatic generation of a visual map in which “Once a visual map is automatically generated, it can be reviewed and modified by an individual, a curator or groups of individuals or curators. The automatically created visual map can also be provisioned with automated mechanisms to update the contexts and content, which can similarly be reviewed and modified by various constituencies including curators” is disclosed; as taught by Shum.)

As per claim 18, the rejection of claim 16 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses tracking changes in shared ideas or shared maps.(See para. 25, wherein tracking access patterns and routes is disclosed, also See para. 96, wherein operations performed by a personal analytics application associated with a visual map, such as tracking and monitoring devices, data analysis, etc. are disclosed, also See para. 114, wherein other users having access to private collections of visual maps shared by a user is  disclosed, also See paras. 121-122, wherein sharing of post information in a collaborative setting using a visual map is disclosed; as taught by Shum.)

As per claim 19, the rejection of claim 16 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the individual idea is shared asymmetrically. (See para. 90, wherein providing features that are stand-alone basis (i.e. not necessarily associated with a particular visual map, context or visual node) is disclosed, also See paras. 121-122, wherein sharing of post information in a collaborative setting using a visual map is disclosed, also See para. 155, wherein a pop-up information is disclosed; as taught by Shum.)

As per claim 20, the rejection of claim 16 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein the map generates canonical suggestions in a diocard label field based on canonical ideas from use of the map. (See para. 156 and 166, wherein method of recommending actions in relation to user health status in which “each of these provisions can be provided through facilities available with visual maps, such as automated searches or curation activities” is disclosed; as taught by Shum.)

claim 21, the rejection of claim 16 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses designating one or more diocards as canonical and the ideas contained in the diocards as canonical ideas. (See para. 166, wherein method of recommending actions in relation to user health status in which “if a user is diagnosed with high cholesterol levels, as may be memorialized in a health status diary based on lab results, screenings or visits to a physician's office, timeline feature 1550 can provide recommended behaviors or activities to address issues related to those cholesterol levels” is disclosed; as taught by Shum.)

As per claim 22, the rejection of claim 21 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses propagating the canonical ideas based on modifications to the shared individual ideas. (See para. 166, wherein method of recommending actions in relation to user health status in which “if a user is diagnosed with high cholesterol levels, as may be memorialized in a health status diary based on lab results, screenings or visits to a physician's office, timeline feature 1550 can provide recommended behaviors or activities to address issues related to those cholesterol levels” is disclosed, also See para. 114, wherein other users having access to private collections of visual maps shared by a user is  disclosed, also See paras. 121-122, wherein sharing of post information in a collaborative setting using a visual map is disclosed, also See para. 132, wherein automatic generation of a visual map in which “Once a visual map is automatically generated, it can be reviewed and modified by an individual, a curator or groups of individuals or curators. The automatically created visual map can also be provisioned with automated mechanisms to update the contexts and content, which can similarly be reviewed and modified by various constituencies including curators” is disclosed; as taught by Shum.)

As per claim 23, the rejection of claim 21 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses propagating an authorship-path of the canonical ideas based on forking the shared individual ideas, thereby allowing the canonical ideas to become modified but part of an evolving chain. (See para. 24, wherein authorship for access to information, to update or insert in the visual map features are disclosed, also See para. 114, wherein other users having access to private collections of visual maps shared by a user is disclosed, also See paras. 121-122, wherein sharing of post information in a collaborative setting using a visual map is disclosed; as taught by Shum.)

As per claim 25, the rejection of claim 16 is hereby incorporated by reference, the combination of Shum, Monroe, and Jones further discloses wherein a user receives real-time analytical feedback based on information-content and cognitive structure, the real-time analytical feedback prompting the user to do one or more of: generate more diocards, organize the one or more diocards into part-whole groupings, relate the one more diocards, or utilize the one or more diocards in a perspectives function. (See para. 148, wherein real time health status tracking for heart health is disclosed, also See para. 187, wherein near real-time feedback on an individual’s progress is disclosed; as taught by Shum.)

As per claim 26, Shum discloses a system of mapping and transforming data, comprising:
one or more diocards, each diocard representing an individual idea; (See Fig. 13A, paras. 147 and 151, wherein a visual map that is linked to various health-related items (analogous to diocards), such as diet and intake, medication, general wellness, etc. is disclosed; as taught by Shum.)
and having a function consisting of a systems function; and wherein one or more diocards utilizing the systems function define the individual idea as part of a whole or a whole that can be broken into parts. (See Figs. 5A-5B, para. 100, wherein the items in visual map in which “all bear some relationship to each other or topic 510 related to cloud computing, other topics or whole categories of subject matter may be presented in the display for access by the user based on criteria” is disclosed; as taught by Shum.)
However, Shum fails to disclose having a group of functions consisting of a distinctions function, a relationships function, and a perspectives function; and a map comprised of the one or more diocards, the group of four primary functions governing user interaction with respect to every diocard and at any position on the map; wherein one or more utilizing the distinctions function define the individual idea by attributes the individual idea is comprised of and by non-attributes the individual idea is not comprised of; wherein one or more diocards utilizing the relationships function define the individual 
On the other hand, Monroe teaches having a group of functions consisting of a distinctions function, a relationships function, and a perspectives function; and a map comprised of the one or more diocards, the group of four primary functions governing user interaction with respect to every diocard and at any position on the map; (See Fig. 2, para. 38, 57-58, wherein a visual knowledge map that captures a relational analysis of items of information to determine relationships to existing topics is disclosed; as taught by Monroe.)
wherein one or more utilizing the distinctions function define the individual idea by attributes the individual idea is comprised of and by non-attributes the individual idea is not comprised of; (See paras. 82-84, wherein utilization of metadata and non-metadata are disclosed; as taught by Monroe.)
wherein one or more diocards utilizing the relationships function define the individual idea as having a relationship with one or more different ideas; (See Fig. 2, para. 38, 57-58, wherein a visual knowledge map that captures a relational analysis of items of information to determine relationships to existing topics is disclosed; as taught by Monroe.)
and wherein one or more diocards utilzing the perspectives function define the individual idea as a point having a view with respect to one or more different ideas. (See para. 75, wherein different perspectives to understand subject’s knowledge objects in relation to other subjects is disclosed; as taught by Monroe.)

However, the combination and Shum and Monroe fails to disclose a fractal system; wherein the map is compressible by collapsing the one or more diocards based on one or more of: hierarchy and perspective, and a collapsed diocard can be expanded; wherein collapsing a diocard causes surrounding diocards to automatically come closer to fill space on the map previously occupied by the collapsed diocard; wherein expanding a diocard causes surrounding diocards to move away to make space for the expanded diocard; wherein the system is fractal across scale such that: at any level of scale and in any position on the map the four fractal functions govern user interaction; each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; and a user can zoom in indefinitely to view finer details within an individual idea or diocard.
(See Fig. 5, para. 113, wherein Stepinski triangle of fractal object is disclosed; as taught by Jones.)
wherein the map is compressible by collapsing the one or more diocards based on one or more of: hierarchy and perspective, and a collapsed diocard can be expanded; wherein collapsing a diocard causes surrounding diocards to automatically come closer to fill space on the map previously occupied by the collapsed diocard; (See para. 154, wherein the Quantum Matrix as a proxy is disclosed, also See Figs. 8, 43 and 76-79, wherein expandable and collapsing features are disclosed; as taught by Jones.)
wherein expanding a diocard causes surrounding diocards to move away to make space for the expanded diocard; (See para. 154, wherein the Quantum Matrix as a proxy is disclosed, also See Figs. 43 and 76-79, wherein expandable features are disclosed; as taught by Jones.)
wherein the system is fractal across scale such that: at any level of scale and in any position on the map the four fractal functions govern user interaction; (See Fig. 5, para. 113, wherein Stepinski triangle of fractal object is disclosed, also See Figs. 75-80 and 84, wherein various functions for user interactions are disclosed, also See para. 120, wherein user interactions in Quantum Matrix view using control objects are disclosed; as taught by Jones.)
each individual idea can be drawn out as a whole new system and each individual idea of the whole new system can be drawn out into another whole new system; (See paras. 88 and 120, wherein user can create new Qubes and user interactions in Quantum Matrix view using control objects are disclosed; as taught by Jones.)
and a user can zoom in indefinitely to view finer details within an individual idea or diocard. (See Figs. 2 and 80, wherein zoom controls are disclosed; as taught by Jones.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Jones teachings in the combination of Shum and Monroe system. Skilled artisan would have been motivated to incorporate a method for muulti-dimensional organization, management, and manipulation of remote data taught by Jones in the combination of Shum and Monroe system.  In addition, both of the references (Shum, Monroe, and Jones) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, entity relationship models, visual data presentation and browsing structured data.  This close relation between both of the references highly suggests an expectation of success.

As per claims 28 and 29, the combination of Shum and Jones fails to disclose wherein at any level of scale and in any position on the map a new distinction can be formed defining a new individual idea by attributes the new individual idea is comprised of and by non-attributes the new individual idea is not comprised of, a new system can be formed defining a new individual idea as part of a whole or a whole that can be broken into parts, a new relationship can be formed defining a new individual idea as having a relationship with one or more different ideas, and a new perspective can 
On the other hand, Monroe teaches wherein at any level of scale and in any position on the map a new distinction can be formed defining a new individual idea by attributes the new individual idea is comprised of and by non-attributes the new individual idea is not comprised of, a new system can be formed defining a new individual idea as part of a whole or a whole that can be broken into parts, a new relationship can be formed defining a new individual idea as having a relationship with one or more different ideas, and a new perspective can formed defining a new individual idea as individual idea as a point having a view with respect to one or more different ideas. (See paras. 82-84, wherein utilization of metadata and non-metadata are disclosed, also See Fig. 2, para. 38, 57-58, wherein a visual knowledge map that captures a relational analysis of items of information to determine relationships to existing topics is disclosed, also See para. 75, wherein different perspectives to understand subject’s knowledge objects in relation to other subjects is disclosed; as taught by Monroe.)
See claims 1 and 16 for motivation above.

Allowable Subject Matter
1.    Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for the Indication of Allowable Subject Matter

3.    The primary reason for allowance of claim 27 in the instant application is because the prior arts of record do not teach or suggest: wherein the coming closer and moving away of diocards is determined by assigning a gravity quotient to each diocard based on its area, clustering diocards into groups, and detecting and scoring user-generated diocard alignments such that when a user expands or collapses a diocard, the diocards move cluster by cluster with the heaviest diocards moving first and the heaviest diocards pulling other diocards.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1)  Beyer et al. (U.S. PGPub 2009/0192980) discloses method for estimating the number of distinct values in a partitioned dataset.
2) Jakobsson et al. (U.S. Patent 9,372,889) discloses incremental statistics update.
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153